COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      John Robert Coulter v. The State of Texas

Appellate case number:    01-15-00018-CR

Trial court case number: 12-DCR-061834

Trial court:              434th District Court of Fort Bend County

        This case was abated and remanded to the trial court on October 13, 2015. In the order of
abatement, we directed the trial court to determine whether the reporter’s record contained an
inaccuracy or that a portion of the reporter’s record may have been lost or destroyed. See TEX.
R. APP. P. 34.6(e)(2), (3), (f). On October 23 and 29, 2015, the trial court held a hearing on our
order of abatement and the court reporter has filed the record from that hearing in this Court. On
December 2, 2015, the trial court clerk filed in this Court a supplemental clerk’s record
containing findings of fact and conclusions of law responsive to our order of abatement. The
trial court concluded that the record of the trial is complete and there are no missing portions.
We likewise conclude that the appellate record is complete. Accordingly, we REINSTATE this
case on the Court’s active docket.

        Appellant’s brief is ORDERED filed with this Court within 30 days of the date of this
order. See TEX. R. APP. P. 38.6(a). Appellee’s brief, if any, must be filed within 30 days after
the date appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).


Judge’s signature: /s/ Sherry Radack
                    Acting individually      Acting for the Court


Date: January 5, 2016